Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23(a) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports dated March 1, 2007, relating to the consolidated financial statements and consolidated financial statement schedule of Sothebys, (which report expresses an unqualified opinion and includes an explanatory paragraph referring to the Companys adoption of Statement of Financial Accounting Standards No. 123 (R), Share-Based Payment, as revised effective January 1, 2006 and the recognition and disclosure provisions of Statement of Financial Accounting Standards No. 158, Employers Accounting for Defined Benefit Pension and Other Postretirement Plansan amendment of FASB
